Case 2:20-cv-07097-ADS Document 21 Filed 08/26/21 Page 1 of 1 Page IDJS-6
                                                                      #:1090




  1
  2
  3
  4
                           UNITED STATES DISTRICT COURT
  5
                          CENTRAL DISTRICT OF CALIFORNIA
  6                             SOUTHERN DIVISION
  7
  8   SUSANA GONZALEZ,                        )     Case No. 2:20-cv-07097-ADS
  9       Plaintiff,                          )
                                              )
 10               v.                          )     JUDGMENT FOR VOLUTARY
 11   KILOLO KIJAKAZI,                        )     REMAND PURSUANT TO
      Acting Commissioner of Social           )     SENTENCE FOUR OF 42 U.S.C. §
 12
      Security,                               )     405(g)
 13          Defendant.                       )
 14                                           )
                                              )
 15
 16         The Court having approved the parties’ Stipulation to Voluntary Remand
 17   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and Entry of Judgment
 18   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 19
      Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 20
      DECREED that the above-captioned action is remanded to the Commissioner of
 21   Social Security for further proceedings consistent with the Stipulation to Remand.
 22
 23
            IT IS SO ORDERED.
 24
 25
 26   Dated: ____________        __________________________________________
               8/26/2021                 /s/ Autumn D. Spaeth
 27                              THE HONORABLE AUTUMN D. SPAETH
                                  U.S. DISTRICT COURT MAGISTRATE JUDGE
 28




                                              -1-
